Exhibit 10.2

CONSENT, AGREEMENT AND AFFIRMATION OF GUARANTY AND PLEDGE AND SECURITY AGREEMENT

Each of the undersigned Guarantors hereby consents to the terms of the foregoing
Amendment and agrees that the terms of the Amendment shall not impair or limit
in any way its obligations and liabilities under any Loan Document (as such Loan
Documents are amended or otherwise expressly modified by the Amendment), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended or otherwise expressly modified by the
Amendment). The Guarantors hereby confirm that the security interests and Liens
granted pursuant to the Loan Documents continue to secure the Obligations
(including the Local Credit Facility Obligations), as such Obligations may be
modified pursuant to the foregoing Amendment, and that such security interests
and Liens remain in full force and effect.

 

JARDEN CORPORATION By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President, General Counsel and
Secretary ALLTRISTA PLASTICS LLC AMERICAN HOUSEHOLD, INC. AUSTRALIAN COLEMAN,
INC. BICYCLE HOLDING, INC. BRK BRANDS, INC. CC OUTLET, INC. COLEMAN
INTERNATIONAL HOLDINGS, LLC COLEMAN WORLDWIDE CORPORATION ENVIROCOOLER, LLC
FIRST ALERT, INC. HEARTHMARK, LLC HOLMES MOTOR CORPORATION JARDEN ACQUISITION I,
LLC JARDEN ZINC PRODUCTS, LLC JT SPORTS LLC K2 INC. K-2 CORPORATION KANSAS
ACQUISITION CORP. L.A. SERVICES, INC. LASER ACQUISITION CORP. LEHIGH CONSUMER
PRODUCTS LLC LIFOAM HOLDINGS, LLC LIFOAM INDUSTRIES, LLC LIFOAM PACKAGING
SOLUTIONS, LLC LOEW-CORNELL, LLC MARKER VOLKL USA, INC. MARMOT MOUNTAIN, LLC
MIKEN SPORTS, LLC NIPPON COLEMAN, INC.



--------------------------------------------------------------------------------

OUTDOOR TECHNOLOGIES CORPORATION PENN FISHING TACKLE MFG. CO. PURE FISHING, INC.
QMC BUYER CORP. QUICKIE HOLDINGS, INC. QUICKIE MANUFACTURING CORPORATION QUOIN,
LLC

RAWLINGS SPORTING GOODS COMPANY, INC.

SEA STRIKER, LLC SHAKESPEARE COMPANY, LLC SHAKESPEARE CONDUCTIVE FIBERS, LLC SI
II, INC. SITCA CORPORATION SUNBEAM AMERICAS HOLDINGS, LLC SUNBEAM PRODUCTS, INC.
THE COLEMAN COMPANY, INC.

THE UNITED STATES PLAYING CARD COMPANY

USPC HOLDING, INC. By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Vice President